[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                No. 11-10529                              AUG 17, 2011
                                                                           JOHN LEY
                            Non-Argument Calendar                            CLERK
                          ________________________

                      D.C. Docket No. 9:10-cr-80128-KLR-1

UNITED STATES OF AMERICA,

l                              lllllllllllllllllllllllllllllllllllll      Plaintiff-Appellee,

                                        versus

EMMANUEL MORGAN,
                                        l                                     lllllllllllllllll
                                                          l            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (August 17, 2011)

Before HULL, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Emmanuel Morgan appeals the sentence imposed after pleading guilty to

one count of conspiracy to possess with intent to distribute 500 grams or more of
cocaine, in violation of 21 U.S.C. § 846 (Count 1), and one count of attempt to

possess with intent to distribute 500 grams or more of cocaine, in violation of 21

U.S.C. § 846 (Count 2). On appeal, Morgan challenges the reasonableness of his

sentence. After a thorough review of the record, we affirm.

      Morgan pleaded guilty to conspiracy and attempt to possess 500 grams or

more of cocaine after a confidential source informed law enforcement that Morgan

and his codefendant Clyde Ward were trying to purchase a kilogram of cocaine.

The probation officer determined that Morgan’s guideline range was 84 to 105

months’ imprisonment due in part to his lengthy criminal history. Morgan faced a

statutory mandatory minimum sentence of 60 months’ imprisonment. 21 U.S.C.

§ 841(b)(1)(B).

      At sentencing, Morgan did not object to the guideline calculations, but he

argued that his criminal history category over-represented the seriousness of his

prior conduct. He also requested that the court vary downward from the

sentencing range. The court denied the request, explaining that Morgan had many

prior state court offenses for which he had served little time, but this had not

deterred his behavior. After considering the sentencing factors in 18 U.S.C.

§ 3553(a), and the parties’ arguments, the court sentenced Morgan to 84 months’

imprisonment, the low end of the guideline range. This is Morgan’s appeal.

                                          2
      We review the reasonableness of a sentence under a deferential abuse of

discretion standard of review. Gall v. United States, 552 U.S. 38, 41 (2007). The

district court is required to impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in § 3553(a)(2), including the need

to reflect the seriousness of the offense, promote respect for the law, provide just

punishment for the offense, deter criminal conduct, protect the public from the

defendant’s future criminal conduct, and provide the defendant with needed

educational or vocational training or medical care. In imposing a particular

sentence, the court must also consider the nature and circumstances of the offense,

the history and characteristics of the defendant, the kinds of sentences available,

the applicable guideline range, the pertinent policy statements of the Sentencing

Commission, the need to avoid unwarranted sentencing disparities, and the need to

provide restitution to victims. 18 U.S.C. § 3553(a)(1), (3)-(7). We determine

whether a sentence was substantively reasonable in light of the totality of the

circumstances and the § 3553(a) factors. Gall, 552 U.S. at 51.

      “The weight given to any § 3553(a) factor is within the sound discretion of

the district court and we will not substitute our judgment in weighing the relevant

factors.” United States v. Irey, 612 F.3d 1160, 1261 (11th Cir. 2010) (en banc)

(brackets omitted), cert. denied, 131 S.Ct. 1813 (2011). We reverse only if “left

                                          3
with the definite and firm conviction that the district court committed a clear error

of judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008).

       “The party challenging the sentence bears the burden to show it is

unreasonable in light of the record and the § 3553(a) factors.” United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir.), cert. denied, 131 S.Ct. 674 (2010).

Although we do not automatically presume a sentence falling within the guideline

range to be reasonable, we ordinarily expect such a sentence to be reasonable.

United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). A sentence imposed

well below the statutory maximum penalty is an indicator of a reasonable

sentence. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

       In this case, we conclude that Morgan’s 84-month sentence is substantively

reasonable.1 The sentence was within the guideline range and we expect this to be

reasonable. Hunt, 526 F.3d at 746. The district court explicitly stated that it was

considering Morgan’s past history, the deterrent effect of the sentence, and the

other § 3553(a) factors. We defer to the district court’s evaluation of these factors.



       1
         Morgan does not argue that the sentence was procedurally unreasonable. Therefore, he
has abandoned this issue. United States v. Smith, 416 F.3d 1350, 1354 (11th Cir. 2005).

                                              4
United States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008). Although

Morgan argues that his sentence is unreasonable, he has failed to show that his

sentence over-represents his criminal history, is significantly higher than the

sentence of his codefendant, or that a lower sentence would be sufficient to meet

the § 3553(a) goals.2 Moreover, the sentence is well below the statutory maximum

of 40 years’ imprisonment. 21 U.S.C. § 841(b)(1)(B). Accordingly, we affirm the

sentence as reasonable.

       AFFIRMED.




       2
         Morgan’s codefendant was sentenced to 37 months’ imprisonment. Morgan did not
argue before the district court that there was any disparity in the sentences. And there is no
evidence that Ward was similarly situated to Morgan with respect to the advisory guideline
range.

                                                5